UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


BENNIE GIBSON,

                                    Plaintiff,                   9:18-CV-1331
                                                                 (MAD/DJS)
           v.

JOHN/JANE DOES; et al.,

                                    Defendants.


APPEARANCES:

BENNIE GIBSON
Wards Island Shelter
65 Charles Gay Loop
New York, NY 10038

MAE A. D'AGOSTINO
United States District Judge

                                    DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Bennie Gibson commenced this action pro se in November 2018 by filing a

complaint, accompanied by a first application to proceed in the action in forma pauperis

("IFP"). Dkt. Nos. 1, 2. Upon review of those documents, the Court issued an Order

administratively closing this action because the IFP application was not properly certified and

because plaintiff failed to file the inmate authorization form required in this District. Dkt. No.

3 ("November Order"). Plaintiff was advised in the November Order that, if he desired to

pursue this action, he must so notify the Court, submit the inmate authorization form, and

either (1) pay the filing fee of $400.00 in full, or (2) submit a completed, signed, and properly

certified IFP application within 30 days of the filing date of the Order. Id. at 2.
       In response to the November Order, plaintiff filed a second IFP application, as well as

an inmate authorization form. Dkt. Nos. 5, 6.1 The Court reviewed those materials and

determined that plaintiff's IFP application was again incomplete. Dkt. No. 9 ("January

Order"). The Court afforded plaintiff a final opportunity to comply with the filing fee

requirements and directed plaintiff "to submit either (1) a completed, signed, and certified IFP

application; or (2) a completed and signed IFP application along with certified copies of his

inmate account for the six-month period immediately preceding the filing of his complaint."

Id. at 4. The Court also warned plaintiff that his failure to timely comply with the January

Order would result in dismissal of the action without prejudice. Id.

       On February 19, 2019, the Court received plaintiff's third IFP application. Dkt. No. 11.

The application was dated January 5, 2019, which is the same date as plaintiff's second IFP

application. Dkt. No. 5 at 2; Dkt. No. 11 at 2. Indeed, the third IFP application appeared to

be an identical copy of plaintiff's second IFP application, except that the third application

included a few additional stray marks. Compare Dkt. No. 5 with Dkt. No. 11. Like the first

and second IFP applications, the third IFP application was not properly certified nor

accompanied by certified copies of plaintiff's inmate account for the six-month period

immediately preceding the filing of his complaint. See generally Dkt. No. 11. Plaintiff

provided the Court with no explanation for his failure to comply with the November and

January Orders.

       On March 4, 2019, the Court issued a Decision and Order deny ing plaintiff's third IFP

application and dismissing the action without prejudice in light of plaintiff's repeated failures



       1
           In light of that filing, the action was reopened and restored to the Court's active docket. Dkt. No. 8.

                                                          2
to comply with the filing fee requirements. Dkt. No. 12 ("March Order"). Judgment

dismissing the action was entered on the same date. Dkt. No. 13 ("Judgment").

       On March 28, 2019, the Court received a notice of change of address for plaintiff. Dkt.

No. 14. Based on that notice, it appears that plaintif f is no longer incarcerated. Id. On or

about April 1, 2019, the Court received from plaintiff a motion for reconsideration of the

March Order. Dkt. No. 15. Two weeks later, plaintiff filed what the Court has construed as a

motion to vacate the March Order. Dkt. No. 16. Shortly thereafter on April 17, 2019, the

Court received from plaintiff a second motion to reconsider the March Order. Dkt. No. 17. In

light of plaintiff's pro se status, the Court has construed plaintiff's three pending motions as a

request for relief from the March Order and Judgment pursuant to Rule 60(b) of the Federal

Rules of Civil Procedure.

II.    DISCUSSION

       Rule 60(b) of the Federal Rules of Civil Procedure sets forth six grounds upon which

relief from a judgment or order may be granted. Fed. R. Civ. P. 60(b). Specifically, a court

may relieve a party from a judgment or order for the following reasons: (1) mistake,

inadvertence, surprise, or excusable neglect; (2) newly discovered evidence; (3) fraud; (4)

the judgment is void; (5) the judgment has been satisfied, released or discharged; or (6) for

any other reason that justifies relief. Id. "Rule 60(b) was intended to preserve the delicate

balance between the sanctity of final judgments and the incessant command of the court's

conscience that justice be done in light of all the facts." Esposito v. New York, No. 07-CV-

11612, 2010 WL 4261396, at *1 (S.D.N.Y. Oct. 25, 2010) (internal quotation marks omitted).

Rule 60(b) provides "extraordinary judicial relief" that should be granted "only upon a



                                                3
showing of exceptional circumstances." Barton v. Troy Annual Conf., No. 09-CV-0063, 2011

WL 5325623, at *2 (N.D.N.Y. Nov. 3, 2011).

       In support of plaintiff's motion for relief from the March Order and Judgment

dismissing this action, plaintiff provides as follows:

              5)     NDNY asked simply for form to be filled out Gibson did so
                     but honestly somehow did not see or adhere to signing of
                     authorization probably due to fact the 1983 forma pauperis
                     has(title 42 USC 1983)has a authorization clerks send to
                     jail warden in old days
              6)     Gibson was sent back form and due to jail job had a slight
                     problem in getting to signature of whoever is supposed to
                     sign Social Services and law library to wit I work are same
                     time.
              7)     Gibson works in law library and is asking for another form
                     from NDNY where Gibson did alert court to 20 dollars wk .
                     job provided by NYC and "Good faith" alertance is placed
                     on fact I did not try to hide job.

Dkt. No. 17-1 at 1 (errors in original). Liberally construed, it appears that plaintiff argues that

he attempted to comply with the Court's earlier Orders directing him to file a completed IFP

application but that he could not do so based on " excusable neglect" or "inadvertence." Id.

       Upon review, and with due regard for plaintiff's status as a pro se litigant, the Court

finds that his motion affords no basis upon which relief may be granted pursuant to Rule

60(b)(1). Plaintiff has failed to identify any circumstances that precluded him from filing a

completed IFP application, even after the Court afforded him multiple opportunities to do so.

Plaintiff has communicated with the Court regularly since the commencement of this action,

and plaintiff has never before suggested that he was experiencing difficulties complying with

Court Orders. See, e.g., Dkt. Nos. 5, 7, 10, 11. In addition, plaintif f confusingly alludes to a

conflict between "Social Services" and his law library job, but there are no further details that

provide any context for that alleged conflict. In short, plaintiff's motion fails to provide a basis

                                                 4
to justify the extraordinary relief plaintiff now seeks.

        Based upon the foregoing, the Court finds that this action was properly dismissed

without prejudice due to plaintiff's failure to timely comply with the filing fee requirements.

Accordingly, plaintiff's three pending motions, which have been construed by the Court as a

motion for relief from the March Order and Judgment, are denied. 2

III.    CONCLUSION

        WHEREFORE, it is hereby

        ORDERED that plaintiff's motions for reconsideration and to vacate the March Order

and Judgment (Dkt. Nos. 15-17) are DENIED; and it is further

        ORDERED that the Clerk shall serve a copy of this Decision and Order on plaintiff.

IT IS SO ORDERED.

Dated: April 24, 2019
       Albany, New York




        2
           By virtue of this action having been dismissed without prejudice, plaintiff is free to commence a new
action by filing a complaint and complying with the filing fee requirements.

                                                        5
